Citation Nr: 1623205	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen, or official service department records have been submitted to reconsider, the claim of entitlement to service connection for residuals of a chin injury.

2.  Entitlement to a service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

3.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder.

4.  Entitlement to a disability rating in excess of 10 percent for hearing loss.

5.  Entitlement to a total rating for compensation purposes based upon individual unemployability.

6.  Entitlement to a special monthly compensation for loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 (diabetes), and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

At his December 2015 videoconference hearing, the Veteran testified that he was not seeking service connection for a chin scar, but instead for residuals of an-in service injury.  The issue has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Although, the only issue certified for appellate review is entitlement to service connection for diabetes mellitus has been certified to the Board.  Nevertheless, the claims file does not demonstrate that the RO is taking additional action on the issues listed on the title page that have also been perfected for appellate review.  The Veteran testified at a hearing before the Board in December 2015 on these issues, affording him the opportunity to address any procedural, as well as substantive matters.  As such, the Board will accept jurisdiction over them at this time.

However, the Veteran perfected an appeal as to the issues of entitlement to service connection for hypertension, sleep apnea, stress, anxiety, and depression.  The RO appears to have closed these appeals and the Veteran and his representative did not mention these issues at the time of his December 2015 hearing before the Board.  Thus, in order to determine whether the Veteran wishes to pursue these issues and, if necessary, to determine whether he wishes a new hearing on these matters, those issues are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to increased ratings for PTSD and hearing loss, and entitlement to special monthly compensation for loss of use of a creative organ are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew the appeal for entitlement to a total rating for compensation purposes based upon individual unemployability.

2.  In June 2009, the RO issued a rating decision, which denied the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II.  The Veteran did not perfect an appeal of this issue.
 
3.  Since the March 2004 rating decision, additional service records were associated with the claims file by the RO.  These records existed at the time of the original denial by VA of the issue of entitlement to diabetes mellitus, type II, in July 2002, and subsequent rating decisions, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

4.  The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was exposed to herbicides during active duty.
 
5.  The competent, probative evidence does not demonstrate that diabetes mellitus, type II, is related to active duty, to include exposure to herbicides.

6.  In January 2008, the RO issued a rating decision, which denied the Veteran's claim of entitlement to service connection for a chin scar.  The Veteran did not perfect an appeal of this issue.
 
7.  Since the January 2008 rating decision, additional service records were associated with the claims file by the RO.  These records existed at the time of the original denial by VA of the issue of entitlement to residuals of a chin injury in January 2008, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

8.  The evidence does not demonstrate that the Veteran has residuals of a chin injury related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a total rating for compensation purposes based upon individual unemployability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for reconsideration for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

3.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  The criteria for reconsideration for service connection for residuals of a chin disorder, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(c) (2015).

5.  The criteria for service connection for residuals of a chin injury have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a),(b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In December 2015, the Veteran submitted a request to withdraw the appeal for his claim of entitlement to a total disability rating based on unemployability (TDIU).  Specifically, the Veteran stated that he did not wish to pursue the TDIU claim.  Consequently, there remains no allegation of error of fact or law for appellate consideration with respect to the Veteran's claim of entitlement to TDIU.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and, thus, it is dismissed.

II.  Service Connection Claims

Reopening Of Finally Decided Claims

In January 2008, the RO issued a rating decision, which denied the Veteran's claim of entitlement to service connection for a chin scar.  The Veteran did not perfect an appeal of this issue.  In June 2009, the RO issued a rating decision, which denied the Veteran's claim to reopen the issue of entitlement to service connection for diabetes mellitus, type II.  The Veteran did not perfect an appeal of this issue.  Accordingly, these issues are final.  38 U.S.C.A. § 7105.
 
In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (2015).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In addition to new and material evidence, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

Since the January 2008 and June 2009 rating decision, additional service records were associated with the claims file by the RO.  In April 2014, relevant deck logs for the U.S.S. Bennington were added to the claims file.  These records existed at the time of the original denial by VA on these issues, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

Accordingly, the Board will reconsider the issues of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, and residuals of a skin injury.

Service Connection

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).  Moreover, in the case of diabetes mellitus, type II, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service Connection for Residuals of a Chin Injury

The Veteran testified at a hearing before the Board in 2015 that when he was on the U.S.S. Bennington, there was an explosion in the incinerator.  He stated that he was on the hose team and that the nozzle of the hose hit him on the chin when two other people holding the hose fell down.  He reported that he received stitches at that time, and then was sent off.  Service treatment records include no record of treatment for a chin injury.  The Veteran's September 1969 report of medical examination for the purpose of separation revealed no scars upon examination of the skin.  

The claims file includes deck logs of the U.S.S. Bennington highlighted by the Veteran.  The deck logs reveal that on June 25, 1968, a named seaman was struck by a wrench while on duty and treated with four sutures.  It was further noted that on the same day a fire in the incinerator occurred.  Reports demonstrate injuries due to skin inhalation and note the specific seamen injured during that incident.  The Veteran's claimed injury is not reported in deck logs.

Due consideration has been given to the Veteran's testimony and statements in support of his claim.  Although the Veteran's statements are competent evidence to report he has scars, the contemporaneous clinical evidence does not show a chin injury at the time of discharge, and the ship's deck logs do not report the Veteran's injury.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider consistency with other evidence of record).  Significantly, on the day of the Veteran's claimed injury, another seaman received sutures which were documented in deck logs and that multiple reports were made regarding injuries during the June 1968 incinerator fire.  However, the Veteran was not noted among the injured.  When combined with the findings of the Veteran's separation examination which did not show a chin scar or any other residuals of the incident, the evidence weighs against the Veteran's claim.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for residuals of a chin injury, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection For Diabetes Mellitus, Type II

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for diabetes mellitus, type II.  38 C.F.R. § 3.309(e).  In order for presumptive service connection to be granted based on herbicide exposure, the evidence must demonstrate that the Veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).

The evidence demonstrates that the Veteran had active duty service from February 1968 to September 1969.  The evidence also shows that the Veteran reported to the U.S.S. Bennington, an anti-submarine aircraft carrier, on May 29, 1968, where he served until he discharged in September 1969.  Personnel records indicate that the personnel of the U.S.S. Bennington received the Meritorious Unit Commendation ribbon for their service between June 21 and October 27, 1968, during which the U.S.S. Bennington maintained around the clock surveillance of the Tonkin Gulf.  

Included in the claims file are VA treatment records noting treatment for diabetes, first diagnosed in March 1999.  In a March 1999 letter, a physician noted that the Veteran's diabetes was exacerbated by stress.  A Personnel Information Exchange System request for any documents showing exposure to herbicides conducted in November 2002 found no such exposure.  

In a September 2007 correspondence, the Veteran reported that there were multiple landings from contaminated aircraft landed on the U.S.S. Bennington leading to direct exposure to those chemicals.  The Veteran also submitted an email from B.T., who also served on the U.S.S. Bennington, stating that he had been told that jet streams carried Agent Orange of the shore to where ships were.  The Veteran additionally submitted a publication from the CIA World Factbook demonstrating areas in Vietnam which were sprayed with herbicides.  

In an April 2009 statement, in response to the prompt "tell us if you ever landed in the Republic of Vietnam during any of your missions or for leave" the Veteran responded "June, 1968."  In a later prompt asking for a detailed description of the Veteran's claimed exposure, the Veteran reported that he would recover planes coming from inland which were covered with residue from Agent Orange and that they were brought down to the hanger deck for service and maintenance, while the ship was a 100 miles from the coast of Vietnam.  The Veteran stated that from June 1968 to October 1968, he remembered loading Agent Orange.  

In an August 2013 formal finding on information required to verify exposure to herbicides in Vietnam, it was reported that personnel records reveal that the Veteran served aboard the U.S.S. Bennington, an aircraft carrier.  It was found that no deepwater port existed in Vietnam within which the ship could dock.  It was noted that the Veteran had no specialty which would presuppose his travel from the ship to shore and no statement to this effect is of record.  Official Navy records demonstrate that this ship did not enter a port in Vietnam.  As such, the Joint Records Research Center Coordinator determined that as there was no statement or evidence from the Veteran regarding shore duty and as no evidence was available to demonstrate the probability of him going ashore, service aboard a deep water aircraft carrier would preclude concession of herbicide exposure.  

Service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that sailed in open water, including the Gulf of Tonkin, does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" have been defined by VA as rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of the Republic of Vietnam itself.  

Further, VA maintains a list of ships that served in the inland waterways of Vietnam, and the U.S.S. Bennington is not listed as a ship which: operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the U.S.S. Bennington operated in the Gulf of Tonkin during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or dock in any deepwater harbor.  

As the Veteran served exclusively on a blue water ship and there is no indication that he ever visited the mainland of the Republic of Vietnam, the Board finds that the preponderance of the evidence is against the finding that the Veteran served in the Republic of Vietnam for purposes of the herbicide presumption.  Therefore, the Board finds that the Veteran cannot be presumed to have been exposed to herbicides, to include Agent Orange, during his active duty service.  38 U.S.C.A. § 1116(f). 

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  During his September 2014 hearing before the RO, the Veteran explained that both he and his brother, who also served on the U.S.S. Bennington, had diabetes despite the fact that he had no other family history of the disease.  During his December 2015 hearing before the Board, the Veteran explained that he worked on the flight deck, the hangar deck, and the elevator operator on planes that flew through Vietnam.  The Veteran stated that he found out later that the residue on the planes he worked on was from Agent Orange. 

The Veteran's lay assertions of exposure to Agent Orange alone are insufficient to demonstrate that such exposure occurred.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions and the lay observations of a buddy.  While the statements of the Veteran and B.T. are competent evidence to describe what they experienced and witnessed in service, there is no evidence that their statements are competent to determine what, if any, chemicals or gases had adhered to the exterior of aircraft or equipment.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

Additionally, although the Veteran's diabetes mellitus, type II, is a chronic disease listed in 38 C.F.R. § 3.309(a), the evidence demonstrates that the first diagnosis was in March 1999, approximately 30 years after separation from service.  As such, the evidence does not show that diabetes mellitus, type II, manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  The first element of direct service connection is a current disability.  The record reflects a diagnosis of diabetes mellitus, type II, during the pendency of the appeal.  As such, a current disability for the purpose of service connection has been shown by the evidence of record.  However, the Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  Additionally, the Veteran has not asserted that his diabetes mellitus, type II, had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows that the Veteran's diabetes was not diagnosed until 1999, approximately 30 years following his discharge from active duty.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

In addition, the evidence does not include a competent medical opinion relating the Veteran's current diabetes mellitus, type II, to his active duty service.  The Veteran's lay statements regarding the correlation between his diabetes and exposure to herbicides are not competent evidence to render a medical opinion concerning the etiology of his diabetes mellitus.  See 38 C.F.R. § 3.159(a)(1).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for diabetes mellitus, type II, to include as due to exposure to herbicides. In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56 (1990).


ORDER

The appeal for entitlement to TDIU is dismissed.

Service connection for residuals of a chin injury is denied.

Service connection for diabetes mellitus, type II is denied.  


REMAND

In January 2015, a VA examination was conduct to determine whether the Veteran's loss of use of a creative organ was related to his service-connected PTSD.  Specifically, the Veteran contends that the Veteran's PTSD medication has rendered him unable to maintain an erection.  In the VA examination report, the examiner found that it was "less likely than not" that the Veteran's erectile dysfunction was due to or the result of PTSD or aggravated thereby.  In so finding, the VA examiner made no findings as to whether the Veteran's medication for PTSD resulted in or contributed to the Veteran's erectile dysfunction.  As such, the VA examination is inadequate and a new VA examination must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).

At his December 2015 hearing before the Board, the Veteran indicated that his hearing loss and PTSD had increased in severity in the past five or six months.  The most recent VA examinations assessing the severity of the Veteran's hearing loss and PTSD were performed in December 2013.  Accordingly, a remand is required for new examinations.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an examination to determine whether an erectile dysfunction disorder is related to his military service or to a service-connected disorder.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted. 

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a) Whether any currently or previously diagnosed erectile dysfunction was caused by the Veteran's service-connected PTSD or treatment for PTSD, to include medication.

(b) Whether any previously or currently diagnosed erectile dysfunction disorder was aggravated by the Veteran's service-connected PTSD or treatment for PTSD, to include medication.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  Thereafter, the Veteran must be afforded an examination to determine the current severity of his service-connected PTSD.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's anxiety and depression symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

3.  The Veteran must be afforded a VA examination to ascertain the current level of severity of his service-connected bilateral hearing loss.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All testing, to include an audiogram, must be performed.  Specifically, the results of the audiology evaluation must state, in numbers, the findings of pure tone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the pure tone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  

After review of the examination findings, the audiogram, the statements of the Veteran as to the functional effects caused by his hearing disability, and the previous audiology test results of record, the examiner must discuss and explain the impact of the severity of the Veteran's bilateral hearing loss on his employment. 

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5.  The examination reports must be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


